             Case 7:17-cr-00419-KMK Document 233 Filed 06/10/20 Page 1 of 4
             Case 7:17-cr-00419-KMK Document 237 Filed 06/23/20 Page 1 of 4

,.
     May 27, 2020
                             RECONSIDERATION MOTION FOR 18 U.S.C. 3582 (c)(1 )(A)

       I, the defendant James Whitted requests that the court reconsiders the denial on May
     21, 2020, the reasons set forth will be listed.

 1.) The court ruled on my precious motion 18 U.S.C. 3582 (c)(1 )(A) that asthma wasn't
 in the top 10 on the C.D.C.'s list of high risk conditions and in fact it is listed as number
 2. I was diagnosed with asthma as an infant and have had it all my life. I currently use
 two different asthma pumps to treat it, they are Albuterol and Astamanex. I have in
 addition to asthma have been diagnosed with obesity. Per the C.D.C. this puts me at
 high risk for contracting COVID-19 and having respiratory problems. See case law
 granting relief for asthma in the 2nd Circuit.
 US v. Ardila; 3:03-cr-00264-SRV, (2020 C. D. Conn. May 1, 2020)
 US v. Williams 3:17-cr-121 (VAB)-1, 2020 (D. Conn. Apr. 24, 2020)
 US v. Park 1 :16-cr-00473-RA-1 , 2020 (S.D. NY Apr. 24,2020)
 US v. Gileno 3:19-cr-161 (VAB), 2020 (D. Conn. Apr. 17, 2020)
 US v. Smith 1:12-cr-00133-JFK-1, 2020 (S.D, NY Apr. 13, 2020)
 US v. Wen 6:17-cr-06173-EAW, 2020 (W. D. NY Apr. 13,2020)
 US v. McCarthy 3:17-cr-00230-JCH-1, 2020 (D. Conn. Apr. 8,2020)
 US v. Hernandez 1 :18-cr-00834-PAE-4, 2020 (S.D. NY Apr. 2, 2020)

 See case law for granting relief for obesity in the 2nd Circuit.
 US v. Handy 3:1 0-cr-00128-RNC-8, 2020 (D. Conn. May 14, 2020)
 US v. Foreman 3:19-cr-0062-VAB-1 , 2020 (D. Conn. May 11, 2020)
 US v. Quintero 6:08-cr-06007-DGL-1 , 2020 (W.D. NY May 6, 2020)
 US v. Ardila 3:03-cr-00264-SRV-1, 2020 (D. Conn . May 1, 2020)
 US v. Delgado 3:18 -cr-00017-VAB, 2020 (D. Conn. Apr. 30, 2020)
 US v. Zukerman 1 :16-cr-00194-AT-1, 2020 (S.D. NY Apr. 3, 2020)

2.) In 2018 as the Court is duly aware already I was granted medical bail to get my
injuries taken care of. I was sentenced on 3-18-19, I was told that I would be able to
continue my physical therapy and it has yet to happen. I self surrendered on June 25,
2019. While on Home Confinement I went to every physical therapy and doctors
appointment. I did everything I was supposed to do while remaining compliant with all
rules given to me as well as being a law abiding citizen. My main concern was getting
better. I have fluid on my spine that needs surgery that I have never gotten to and due
to that it has grown in pain and has caused me to lost strength in my bladder causing
frequent unrination. I am not a danger to the community. I just want a chance to be on
home confinement to finish my sentence and not get sick from COVID-19 because of
my health conditions. I can't lose weight and I can't get the physical therapy I so
desperately need. I need a chance to get healthy and be a better person. I have seen
things here in jail that I have never seen before.


                                      p~9~ 1 ot 2
        Case 7:17-cr-00419-KMK Document 233 Filed 06110120 Page 2 of 4
         Case 7:17-cr-00419-KMK Document 237 Filed 06/23/20 Page 2 of 4



 I sincerely have no intention of ever committing a crime or causing issues again. I cant
stress enough that I am not in the best of health and am not a danger to the community.
I am just a person who wants to get healthy again and be with my family in a time like
this.


3.) I know my charge is serious and I am very sorry for my actions. I really need a
chance. I am a good person and made some dumb decisions. I have spent most of my
life in jail. I don't want this in my life. I am not the greedy and selfish person I once was. I
have grand kids that are around the same age as my kids were when I first went to jail. I
came home and they were all grown up, my son was in prison, and my daughter was
homeless. I don't want that to happen again, they need me. The difference now is I'm
not in good health. I just want a chance to do what is right. I am married now and I have
my wife that is there for me and is caring for my grandson. I am truly sorry for my crime
and I do need this chance to finish my time under Home Confinement. I need the proper
medical treatment and I need to see a doctor that can help me with my medical issues.

4.) There is a class action lawsuit here at F.C.I. Danbury, Connecticut. On May 12, 2020
a Federal Judge (Judge Shea) ruled that F.C.I. Danbury was negligent and violated the
8th Amendment rights of cruel and unusual punishment. The staff continuously shows
unprofessionalism, adopts its own ideologies against what the C.D.C. has elicited, lacks
all empathy for prisoners despite the call from the Director of the 8.0.P. Michael
Caraval. Attorney General Barr singled out the F.C.I. Danbury in early April as being one
of the institutions that were given priority for release of vulnerable inmates. The way we
live, with a lack of medical assistance; poor diet, cramped living conditions that prevent
us from social distancing, and constantly indoors combined with my medical conditions
is a recipe for me contracting this disease and never making it home to my
responsibilities and family. If possible will you look into this most urgent matter.

                                         REQUEST FOR RECONSIDERATION RELIEF

  Defendant humbly requests that the Court reconsider its last decision and asks the
Court to look over my medical condition. The Defendant requests to be released to
Home Confinement, so he may seek appropriate medical care and not inter the virus
COVID-19 while detained at F.C.I. Danbury with his existing medical conditions.
                           Motion for Reconsideration is Denied. There is nothing in this motion that
                           raises a fact or legal authority that the Court ignored in denying Mr. Whitted's
                           previous compassionate release motions. Indeed, he has not cited anything to
                           suggest that the conditions at Danbury have worsened since his last
                           application was denied.

                           The Government is to mail a copy of this memo endorsement to Mr. Whitted
James Whitted              and certify that it did so by 6/26/20.

Isl                        So Ordered.


                          ~L=o
                           Pa9v, ~f,
         Case 7:17-cr-00419-KMK Document 233 Filed 06/10/20 Page 3 of 4
         Case 7:17-cr-00419-KMK Document 237 Filed 06/23/20 Page 3 of 4




James Whitted 83830-054
FCI Danbury
Federal Correctional Institution
Route 37
Danbury, Ct 06811

May 27, 2020

Honorable Judge Kenneth M. Karas
US District Judge Southern District of NY
300 Quarropas Street
White Plains, NY 10601

RE: James Whitted 83830-054
    Reconsideration Motion For 18 U.S.C. 3582 (c) (1) (A)

Dear Honorable Judge Karas;

l am writing this letter to you in regards to resubmitting my motion for reconsideration for the
denial on May 21, 2020.

I sincerely appreciate you reviewing my motion and any consideration you grant to me in
regards to the motion.


Sincerely,
  Case 7:17-cr-00419-KMK Document 233 Filed 06/10/20 Page 4 of 4
Case 7:17-cr-00419-KMK Document 237 Filed 06/23/20 Page 4 of 4




                                                                   I




          =
          w
          -
          >
          LU
          (.s)
          LU
                 --
     0
      ~
          a:
